Citation Nr: 9904781	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  93 06 516	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to the payment of educational benefits under 
Chapter 30, Title 38, United States Code for courses taken at 
Mount Olive College from March 19, 1990, to May 19, 1990; 
from August 13, 1990, to October 13, 1990; from January 7, 
1991, to March 9, 1991; and from March 18, 1991, to May 18, 
1991.


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to August 
1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 determination by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The notice of disagreement was 
received in September 1992.  A statement of the case was 
issued in January 1993.  The substantive appeal was received 
in February 1993.  This matter was transferred to the RO in 
Buffalo, New York, and a supplemental statement of the case 
was issued by that RO in November 1997.  

Finally, the Board notes that a hearing was scheduled to be 
held in September 1997 at the RO in Roanoke, Virginia before 
a member of the Board.  However, the veteran failed to appear 
for this hearing.  


FINDINGS OF FACT

1.  The veteran's application for Chapter 30 education 
benefits (VA Form 22-1990) for course work leading to a 
Master's degree in Business Administration at Mount Olive 
College was received on September 9, 1991.

2.  An enrollment certification from Mount Olive College 
confirming the veteran's enrollments from March 19 to May 19, 
1990, August 13 to October 13, 1990, January 7 to March 9, 
1991, and from March 18 to May 18, 1991, was received by the 
RO on July 20, 1992.


CONCLUSION OF LAW

The requirements for a retroactive award of educational 
benefits under Chapter 30, Title 38, United States Code, for 
courses taken by the veteran at Mount Olive College from 
March 19, 1990, to May 19, 1990, August 13, 1990, to October 
13, 1990, January 7, 1991, to March 9, 1991, and from March 
18, 1991, to May 18, 1991, have not been met. 38 C.F.R. 
§ 21.7131(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the evidentiary record reflects that a VA 
Enrollment Certification Form was received by the RO in July 
1992 from Mount Olive College, indicating that the veteran 
attended that college from March 19, 1990, to May 19, 1990, 
August 13, 1990, to October 13, 1990, January 7, 1991, to 
March 9, 1991, and from March 18, 1991, to May 18, 1991.  The 
first effort by the veteran to obtain payment for this period 
of education was in September 1991, when he submitted an 
Application for Educational Benefits, VA Form 22-1990.

The RO ultimately denied the veteran's claim, indicating that 
it could not pay educational benefits for periods of 
education prior to one year from the date of receipt of the 
enrollment certification.  

Applicable regulations governing the payment of Chapter 30 
educational benefits prohibit an award for any period earlier 
than one year prior to the date of the receipt of the 
application or enrollment certification, whichever is later.  
Specifically, the date on which an award of educational 
assistance benefits commences is the latest of the following 
dates: (1) the date the educational institution certifies the 
enrollment; (2) the date one year before the VA receives the 
veteran's application or enrollment certification, whichever 
is later; (3) the effective date of the approval of the 
course, or one year before the date VA receives the approval 
notice, whichever is later; and, (4) the date of reopened 
application, if the veteran previously abandoned an 
application for benefits. 38 C.F.R. § 21.7131(a) (1998).

The veteran has contended (see the August 1992 notice of 
disagreement) that an enrollment certificate was mailed to RO 
in August 1991, and that he could substantiate this 
contention.  However, a thorough review of the record does 
not show any indication that an enrollment certification was 
received prior to July 1992.  

The Board notes that it is bound by the applicable law and 
regulations when determining claims for VA benefits. 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 1998).  These 
regulations provide, in this case, that said benefits are 
only available during the year prior to the receipt veteran's 
application for benefits or the university's certification of 
enrollment, whichever is later. 38 C.F.R. § 21.7131(a) 
(1998).  Here, since the enrollment certification were 
received by the RO in July 1992, the periods of enrollment 
from March 19, 1990, to May 19, 1990, August 13, 1990, to 
October 13, 1990, January 7, 1991, to March 9, 1991, and from 
March 18, 1991, to May 18, 1991, are not subject to 
retroactive payment of benefits.  The regulations provide no 
exceptions to the commencement date limitations that apply to 
this case.  Therefore, the Board finds that entitlement to 
educational benefits for the enrollment the above periods is 
precluded by law. See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).


ORDER

Entitlement to a retroactive award of educational benefits 
under Chapter 30, Title 38, United States Code, for the 
enrollment periods from March 19, 1990, to May 19, 1990, 
August 13, 1990, to October 13, 1990, January 7, 1991, to 
March 9, 1991, and from March 18, 1991, to May 18, 1991, is 
denied.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

